Citation Nr: 0529580	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Boston, 
Massachusetts Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD.

In June 2004, the Board remanded the veteran's claim to the 
RO for further development.  The appeal was returned to the 
Board in October 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim has been 
completed.

2.  The evidence of record does not show that the veteran 
suffers from PTSD related to a confirmed in-service stressor.


CONCLUSION OF LAW

The veteran is not shown to suffer from PTSD due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 2001, after the enactment of the VCAA.  RO 
letters dated in May 2001, September 2002 and June 2004, 
after the original adjudication of the claim, provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  By these letters, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and they indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the July 2002 statement of the case and June 
2005 supplemental statement of the caseand the June 2004 
Board Remand provided guidance regarding the evidence 
necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

Service personnel records reveal that the veteran served in 
the Republic of Vietnam from September 1971 to April 1972, 
and in Thailand from April 1972 to November 1972.  His 
military occupational specialty while overseas was a clerk 
typist.  His records do not reflect the receipt of any medals 
or awards indicative of combat exposure.

The veteran's service medical records, including his 
separation physical examination, are void for any treatment 
for or diagnosis of an acquired psychiatric disorder, 
including PTSD.  

In May 2001, the veteran submitted a claim for PTSD.  Within 
the claim, he identified a private medical provider and 
included the provider's address.  He also submitted a signed 
release form for the medical records of a medical provider, 
but did not include the name of a medical provider within the 
release form.

In a May 2001 letter, the RO requested that the veteran 
provide information about his claimed stressors and when they 
occurred.  The veteran did not respond to the letter.

An October 2002 letter from D.E., Psy.D. shows that the 
veteran had been a patient of a private mental health clinic 
since September 2000 and presented with symptoms of 
depression and obsessive compulsive disorder.  He was also in 
the early stages of recovery from alcoholism.

In June 2004, the Board remanded the veteran's appeal to 
request that the veteran submit a completed release form to 
allow the RO to obtain the veteran's medical records from the 
medical provider that he identified in his claim.  The letter 
was sent to the veteran in June 2004 and a follow-up letter 
was sent by the Appeals Management Center in December 2004.  
The veteran did not respond to the letters.

Analysis

The veteran and his representative contend, in substance, 
that the veteran suffers from PTSD as a result of his 
service.  Applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 2002).

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

If the claimed stressor is unrelated to combat, a veteran's 
lay testimony regarding the in-service stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

After review of the evidence of record, the Board finds that 
service connection for PTSD is not warranted.  As such, the 
Board notes that after the RO requested that the veteran 
identify his claimed stressors, the veteran has not 
identified a stressor that is related to his PTSD.  In 
addition, the veteran has not submitted any medical evidence 
showing that he has a diagnosis of PTSD and has not responded 
to letters requesting that he provide medical information 
from his identified private physician.  Also, as noted above, 
in view of the veteran's failure to submit adequate 
information and evidence to support his claim, the Board 
finds that no further duty by VA is owed him. The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, as there is no evidence in 
the record with which to substantiate a claim of service 
connection for PTSD, the Board must conclude that service 
connection is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


